DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 06/24/2022 for 17111522. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to the 103 rejection of claim 1 have been considered but are not persuasive.
Applicant argues that the combination of Penner, Swink, and Allen do not teach the "display a second image over at least part of the first image so as to hide the at least part of the first image, wherein the second image is not dismissible through a user operation on the second image and the at least part of the first image has an operation button" and "when the second image is displayed over the at least part of the first image, exert control so as to receive an operation for making the operation button visible while continuing to display the second image at the first position, and the operation button is operated to perform a corresponding process" limitations as recited in claim 1. Examiner respectfully disagrees.
In response to Applicant’s arguments against the references individually (where "Penner fails to teach 'the second image is not dismissible through a user operation on the second image'" [pg. 9:1], "Penner does not teach the 'when the second image is displayed over the at least part of the first image, exert control so as to receive an operation for making the operation button visible while continuing to display the second image at the first position, and the operation button is operated to perform a corresponding process'" [pgs. 9:2-10:1], or Swink "fails to teach 'when the second image, which is not dismissible through a user operation on the second image, is displayed over the at least part of the first image, exert control so as to receive an operation for making the operation button visible while continuing to display the second image at the first position, and the operation button is operated to perform a corresponding process'" [pg. 10:2]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the modification of displaying a virtual panel occluding a content area as disclosed by Penner with the display of a message that locks user navigation as disclosed by Swink to teach the limitations of claim 1.
With respect to Applicant's argument that the "virtual input panel" disclosed by Penner is different from the "second image", Applicant appears to argue that the second image may not be operated by user operation input [pgs. 9:1-10:1]. This interpretation is not recited in the claim. The claim only recites that "the second image is not dismissible through a user operation on the second image" and does not prevent other types of user operation from being input to the second image.
The broadest reasonable interpretation of "second image" includes any visual representation of an object presented to a user and, thus, the displayed virtual input panel of Penner may be interpreted as the "second image". Therefore, when Penner determines that display of a virtual input panel would occlude a content area [Fig. 3, para 0033-0035] and modifies display of the content area to make room for the virtual input panel [para 0036], Penner discloses "display a second image over at least part of the first image so as to hide the at least part of the first image" and "exert control so as to receive an operation for making the operation [area] visible while continuing to display the second image at the first position".
The Office Action cites the display region of Swink including a message that prevents user navigation, interpreted as "a user operation", away from the message [Figs. 8A-8B, para 0123-0124] to teach "wherein the second image is not dismissible by a user operation on the second image" and keypad buttons [Figs. 6A, 8B, para 0087, 0123] to teach "an operation button". Therefore, it would have been obvious to one skilled in the art to modify the display of a new panel occluding an original content area as disclosed by Penner with the display of a new message that locks user navigation away from the message and an initial display area including buttons as disclosed by Swink to teach the "display a second image over at least part of the first image so as to hide the at least part of the first image, wherein the second image is not dismissible through a user operation on the second image and the at least part of the first image has an operation button" and "when the second image is displayed over the at least part of the first image, exert control so as to receive an operation for making the operation button visible while continuing to display the second image at the first position, and the operation button is operated to perform a corresponding process" limitations as recited in claim 1. Claim 1 remains rejected.
Claim 16 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-16 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites "wherein the second image is not dismissible by a user operation on the second image" while depending from parent claim 1 which recites "wherein the second image is not dismissible through a user operation on the second image".  Both the instant claim and the parent claim appear to teach the similar limitations of wherein the second image is not dismissible from a user operation on the second image.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner et al. (US 20130111391 A1) in view of Swink et al. (US 20110088003 A1).

As to claim 1, Penner discloses an information processing apparatus [Fig. 1, para 0012, computer] comprising: a processor [Fig. 1, para 0012, central processing unit] configured to
display a first image at first position on a display [Fig. 3, para 0027, 0031, display interactive content area within device display],
display a second image over at least part of the first image so as to hide the at least part of the first image [Fig. 3, para 0031-0033, determine display of virtual panel occludes content interaction area], wherein … the at least part of the first image has an operation [area] [Fig. 2, para 0027-0028, 0032, occluded content area includes interactable object], and,
when the second image is displayed over the at least part of the first image, exert control so as to receive an operation for making the operation [area] visible while continuing to display the second image at the first position [Fig. 3, para 0027-0028, 0033-0034, adjust display of content area such that the content area including object is visible to allow input], and … to perform a corresponding process [para 0036, perform content editing with displayed virtual panel]..
However, Penner does not specifically disclose wherein the second image is not dismissible through a user operation on the second image, wherein “an operation [area]” is “an operation button”, and where the operation button is operated to perform a corresponding process.
Swink discloses wherein the second image is not dismissible through a user operation on the second image [Figs. 8A-8B, para 0109, 0123-0124, display error message during which timeout screen cannot be navigated away (read: not dismissible) and user input is disabled], an operation button [Fig. 6A, para 0086-0087, display button], and the operation button is operated to perform a corresponding process [para 0087-0088, keypad buttons enable access to device function].
Penner and Swink are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of a new graphical element over initial content as disclosed by Penner to include a non-dismissible graphical element and content including an operation button as disclosed by Swink with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner as described above to facilitate user input and protect against unintended user input [Swink, para 0002-0003, 0043-0044].

As to claim 2, Penner discloses the information processing apparatus according to Claim 1.
However, Penner does not specifically disclose wherein the second image is not dismissible by a user operation on the second image.
Swink discloses wherein the second image is not dismissible by a user operation on the second image [Figs. 8A-8B, para 0109, 0123-0124, display error message during which timeout screen cannot be navigated away and user input is disabled].
Penner and Swink are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second image as disclosed by Penner with the user operation restriction as disclosed by Swink with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner as described above to protect from unintended user input or access [Swink, para 0002-0003].

As to claim 3, Penner discloses the information processing apparatus according to Claim 2.
However, Penner does not specifically disclose wherein the second image is dismissible by resolving an error occurring in the information processing apparatus or a different apparatus.
Swink discloses wherein the second image is dismissible by resolving an error occurring in the information processing apparatus or a different apparatus [Fig. 5, para 0106-0108, 0123-0124, revert from device error screen after device timeout timer elapses].
Penner and Swink are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second image as disclosed by Penner with the error resolution as disclosed by Swink with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner as described above to protect from unintended user input or access [Swink, para 0002-0003].

As to claim 4, Penner discloses the information processing apparatus according to Claim 1, wherein, when the second image is displayed over the at least part of the first image, the processor is configured to receive an operation of moving the first image to avoid an overlap with the second image [Figs. 3, 6, para 0033-0034, 0046-0047, move content interaction area such that it does not occlude virtual panel when input panel occludes content area].

As to claims 5 and 6, Penner and Swink, combined at least for the reasons above, disclose the information processing apparatus according to claims 2 and 3, respectively, comprising limitations substantially similar to those recited in claim 4 and are rejected under similar rationale.

As to claim 7, Penner discloses the information processing apparatus according to Claim 1, wherein, in a case where … a plurality of items is moved vertically or horizontally on a basis of a user operation so that a subset of the items in the list is displayed as the first image on a display area [Figs. 3, 8, para 0027, 0041-0042, 0052-0053, scrolling up (read: vertically) content including lines of text (read: plurality of items) as displayed in content interaction area (read: display area) in response to user selection results in fewer lines of text being displayed], when the second image is displayed at an edge of the display area in a scroll direction, even when the first image is scrolled and the display area is moved to an end portion of a scroll range [Fig. 8, para 0052-0053, display virtual panel adjacent to bottom of content area as content area moves upward to top of display area (read: scroll range) including content area, note virtual panel is displayed along vertical axis of display], the processor is configured to change the scroll range of the first image in such a manner that an area in the end portion of the scroll range is displayed without being hidden by the second image [Fig. 8, para 0052-0053, adjust display area where lines of text as displayed (read: area) in content area at top of display area are not occluded by virtual panel].
However, Penner does not specifically disclose a list having a plurality of items.
Swink discloses a list having a plurality of items [Fig. 6C, para 0105, device displays list of contacts].
Penner and Swink are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality items as disclosed by Penner with the list arrangement as disclosed by Swink with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner as described above to provide a plethora of information [Swink, para 0105] and facilitate user understanding of displayed information.

As to claim 16, Penner and Swink, combined at least for the reasons above, Penner discloses a non-transitory computer readable medium storing a program causing a computer to execute a process [Fig. 1, para 0012-0015, memory stores instructions utilized by computer] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner and Swink as applied to claim 7 above, and further in view of Allen et al. (US 11119628 B1).

As to claim 8, Penner discloses the information processing apparatus according to Claim 7, wherein the processor is configured to … a side of the scroll range [Fig. 8, para 0052-0053, document section along vertical axis of display area], the second image is displayed so as to be superimposed … [Fig. 8, para 0052-0053, determine document section along display area is covered by virtual panel], and the area in the end portion of the scroll range in such a manner that the area is displayed without being hidden by the second image [Fig. 8, para 0052-0053, adjust content area in display to expose document section that would have been occluded by virtual panel].
However, Penner and Swink do not specifically disclose the processor configured to add an additional area on a side of the scroll range, the additional area having a height equal to a height of the second image, and the second image is displayed so as to be superimposed on the additional area.
Allen discloses adding an additional area on a side of the scroll range [Figs. 8-9, col. 16:22-38, increase length of scroll bar for displayed set of content items], the additional area having a height equal to a height of the second image [Figs. 8-9, col. 16:4-38, extend scroll bar length by distance equal to screen length of no longer viewable set of items], and the second image is displayed so as to be superimposed on the additional area [Figs. 8-9, col. 16:4-38, display set of content items on screen included with extended scroll bar length]
Penner, Swink, and Allen are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scroll range as disclosed by Penner and Swink with the height added to a scroll range as disclosed by Allen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner and Swink as described above to improve presentation and organization of data [Allen, col. 1:15-29].

As to claim 9, Penner discloses the information processing apparatus according to Claim 8,
wherein an area in the end portion of the scroll range of the first image includes a reception [area] for receiving a user operation [Fig. 8, para 0027, 0052-0053, content area at top of display area includes interactive document objects], and
wherein, even when the first image is scrolled and the display area is moved to the end portion of the scroll range, the reception [area] is displayed without being hidden by the second image [Fig. 8, para 0052-0053, move content area upward to top of display area where document section in content area is not occluded by virtual panel].
However, Penner does not specifically disclose wherein the reception [area] is "a reception button".
Swink discloses wherein the reception [area] is "a reception button" [Fig. 6A, para 0086-0087, display buttons].
Penner and Swink are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception area as disclosed by Penner with the button as disclosed by Swink with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner as described above to facilitate user input [Swink, para 0043-0044].

As to claim 10, Penner discloses the information processing apparatus according to Claim 7,
wherein the processor is configured to display, on the display, the first image … which indicates a position of a part of the first image in the scroll range, the part of the first image being displayed in the display area [Fig. 8, para 0027, 0052-0053, display content area with section of document on display], and
wherein, when the second image is displayed over the first image, the processor is configured to change a display position… [Fig. 8, para 0052-0053, adjust content area as displayed by display when virtual panel occludes content area].
However, Penner and Swink do not specifically disclose wherein the processor is configured to display, on the display, the first image as well as a scroll bar which indicates a position of a part of the first image in the scroll range, and wherein, when the second image is displayed over the first image, the processor is configured to change a display position of the scroll bar.
Allen discloses: wherein [a] processor is configured to display, on [a] display, [a] first image as well as a scroll bar which indicates a position of a part of the first image in [a] scroll range [Fig. 8, cols. 15:36-52, 16:22-38, interface displays set of content items (read: first image) and scroll bar positioned based on set of content items as displayed in interface (read: scroll range)], and wherein, when [a] second image is displayed over the first image, the processor is configured to change a display position of the scroll bar [Fig. 8, cols. 15:36-52, 16:4-38, reposition displayed scroll bar in interface based on position of set of content items displayed above set of content items].
Penner, Swink, and Allen are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as disclosed by Penner and Swink with the modified scroll bar as disclosed by Allen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner and Swink as described above to improve presentation and organization of data [Allen, col. 1:15-29].

As to claims 11 and 14, Penner, Swink, and Allen, combined at least for the reasons above, disclose the information processing apparatus according to Claim 8 comprising limitations substantially similar to those recited in claims 10 and 13, respectively, and are rejected under similar rationale.

As to claims 12 and 15, Penner, Swink, and Allen, combined at least for the reasons above, disclose the information processing apparatus according to Claim 9 comprising limitations substantially similar to those recited in claims 10 and 13, respectively, and are rejected under similar rationale.

As to claim 13, Penner discloses the information processing apparatus according to Claim 10,
wherein the processor is configured to illustrate a ratio of a part of the first image with respect to the scroll range by using a size …, the part of the first image being displayed in the display area [Fig. 8, para 0052-0053, display content area within display area, where content area includes displayed document section; note the broadest reasonable interpretation of ratio includes any relationship between two objects and thus includes displaying a document section in relation to the display area], and
wherein, when the second image is displayed over the first image, the processor is configured to change the size … [Fig. 8, para 0034, 0052-0053, adjust display of document section, where adjusting may include scaling content area including section].
However, Penner and Swink do not specifically disclose a ratio of a part of the first image with respect to the scroll range by using a size of the scroll bar, and wherein, when the second image is displayed over the first image, the processor is configured to change the size of the scroll bar.
Allen discloses a ratio of a part of the first image with respect to the scroll range by using a size of the scroll bar [Figs. 8-9, cols. 15:36-52, 16:22-38, modify scroll bar length based on position of set of content items as displayed in interface], and wherein, when the second image is displayed over the first image, the processor is configured to change the size of the scroll bar [Fig. 8, cols. 15:36-52, 16:22-38, modify scroll bar length based on position of set of content items displayed above set of content items].
Penner, Swink, and Allen are analogous art to the claimed invention being from a similar field of endeavor of user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size as disclosed by Penner and Swink with the scroll bar size as disclosed by Allen with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Penner and Swink as described above to improve presentation and organization of data [Allen, col. 1:15-29].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueno (US 20170075553 A1) discusses modifying a notification based on occluding operational buttons [Fig. 12]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached on M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145